• On Motion to File Application for a Rehearing.
• The defendants have moved for the filing of a petition for a rehearing.
The application can not be granted; The case was first decided in favor of the defendants by a divided court.
On an application for a rehearing by the plaintiffs an oral argument was allowed and heard and the case submitted.
After consideration, the court by a majority granted a rehearing, and, without refixing the case, rendered judgment setting aside its previous decree, reversing the finding below, and deciding in favor of the plaintiffs.
In doing so it passed on matters which had been previously considered, and made no reserve for an application for a rehearing on the second judgment.
Under the rules this court has the right, even where no argument has been heard, on the application for a rehearing, to grant such and pass upon the case immediately, or assign it to a day for argument; and only one rehearing is granted, unless matters are decided which had not been previously considered, and reserve made for a rehearing. (Rule 9, Secs. 3 and 5) ; L. D. 57 (3) 32 An. 356; 37 An. 727.
*78It is true that, in the body of the decree, it was not expressly stated that the rehearing was granted; the fact is that it was granted, as sufficiently appears from the heading of the opinion as “ On •Rehearing,” a circumstance implying the same, from the nature of the decree rendered.
The motion is denied.